Title: From James Madison to David Howell, 2 July 1806
From: Madison, James
To: Howell, David



Sir
Department of State 2 July 1806

I enclose copies of several papers, received from the Consul at the Cape of Good Hope, whence it would appear that the Ship Charles and Harriot, John Earl, master; Ship Swift, Capt. Maybury, Brig Israel, John Gardner, master, and the Ship Oneida, Capt. Maybury, all of Newport, Rh. Island have been concerned in carrying on the slave trade between Foreign Countries.  You will be pleased to obtain all the evidence in your power, and according as you may find it sufficient to sustain prosecutions against all or any of these vessels and their owners, officers & crews you will enter them.  
I have the honor to be, Sir, With great respect, Your most obed. servt.

James Madison

